Citation Nr: 0000440	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the achievement of the veteran's vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963 and from February 1964 to February 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Counseling Psychologist in the Vocational Rehabilitation and 
Counseling Division of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
notice of disagreement was received in November 1996.  A 
statement of the case was issued in February 1997.  The 
veteran's substantive appeal was received in February 1997.  
In November 1997, the RO remanded this matter for further 
development.  


REMAND

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100 (West 1991).  Basic entitlement to Chapter 31 benefits 
requires that the veteran have a service-connected disability 
that is rated 20 percent disabling or more, and be found by 
the VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102 (West 1991 & Supp. 
1999); 38 C.F.R. § 21.40 (1999).  The VA shall determine the 
reasonable feasibility of achieving a vocational goal in each 
case in which a veteran is eligible to receive Chapter 31 
benefits.  38 U.S.C.A. §§ 3101, 3106 (West 1991 & Supp. 
1999); 38 C.F.R. § 21.53 (1999).  The term "vocational 
goal" means a gainful employment status consistent with the 
veteran's abilities, aptitudes and interests.  Id.

In this case, the RO has determined that the veteran is 
basically eligible for Chapter 31 benefits, but has denied 
vocational rehabilitation and training based on a finding 
that the veteran's vocational goal is not reasonably 
feasible.  In order to find that the achievement of a 
particular vocational goal is reasonably feasible, the facts 
must show that the effects of the veteran's disabilities, 
when considered in relation to his circumstances, do not 
prevent successful pursuit of a vocational rehabilitation 
program and successful employment.  38 C.F.R. §§ 21.35, 
21.53(d) (1999).  Achievement of a vocational goal is not 
currently reasonably feasible if effects of the veteran's 
service-connected and nonservice-connected disabilities, when 
considered in relation to the veteran's circumstances at the 
time of the determination, prevent the veteran from 
successfully achieving a vocational goal at that time; or are 
expected to worsen within the period needed to achieve a 
vocational goal and which would, therefore, make achievement 
not reasonably feasible. 38 C.F.R. § 21.35(h)(3) (1999).  

A review of the record reveals that in October 1994, the 
veteran filed a claim for Chapter 31 vocational 
rehabilitation training.  In December 1994 and January 1995, 
the veteran met with a counselor (under contract with VA) for 
what appears to be an initial counseling session.  At that 
time, the veteran reported that he had not held a formal job 
since 1976, and that he had engaged, intermittently, in odd 
jobs and furniture building as his health and help permitted.  
During the evaluation, the veteran expressed an interest in 
law, sales, and craftwork, and ultimately, after testing and 
interviewing the veteran, and considering his circumstances 
(i.e. past employment, education, disabilities, etc), the 
counselor came to the conclusion that the veteran had a 
serious employment handicap and would be unlikely to be 
successful in obtaining and maintaining full-time competitive 
employment with or without additional training; as such, it 
was found that training and employment was not feasible. 

The veteran had a counseling session with a VA Counseling 
Psychologist (CP) in November 1995, the report of which 
indicates that based on the session and the January 1995 
evaluation, it was determined by the CP that an employment 
handicap existed, and that the veteran did have a serious 
employment handicap.  The CP noted that feasibility could not 
be determined at that time, and developed, with the veteran, 
an Individualized Extended Evaluation Plan (IEEP).  

As such, the veteran participated in a work exploration 
program at Santa Fe Community College (Santa Fe) in April 
1996.  The vocational evaluation report indicates that based 
on the veteran's aptitude, work experience and interests 
(most of these things were arrived at by a series of tests), 
the following types of employment were most appropriate for 
the him: furniture sales, used car sales, parking attendant, 
and car deliverer.  It was recommended that if these were not 
viable options due to the veteran's rural location or lack of 
turnover in specified areas, he should consider setting up a 
legitimate retail furniture business.  

Regarding a career in drafting, it was noted that such was 
possible, but that the veteran complained of arthritis in his 
hands.  It was further noted that while he performed 
assessments (vocational aptitude tests) administered during 
the evaluation without complaint, drafting may no longer be a 
feasible option if the arthritis continued to progress.  The 
veteran also noted that he was interested in being a lawyer 
or a pilot, or working in investigations.  In concluding the 
evaluation report, the evaluation supervisor noted that the 
veteran needed to become more responsible in making an 
appropriate career decision in light of his forte.  

A Special Report of Training (VA Form 28-1905d) dated in 
April 1996 notes the findings made by the evaluation 
supervisor at Santa Fe, and noted that VA would most likely 
not pay for a furniture business. 

Records reflect that in the months following his evaluation, 
the veteran received dental and vision care as recommended by 
the evaluation supervisor and VA.  A October 1996 Special 
Report of Training indicates that the veteran was contacted 
regarding his dental treatment, and was informed that his 
file would be closed.  The veteran expressed concern about 
this and indicated that he wanted training to become a lawyer 
or pilot.  He was essentially told that pursuing either 
occupation was not feasible.  It was noted that the veteran 
had previously indicated that he was not interested in 
training but was going to pursue furniture sales on his own 
but wanted help getting dental treatment (a May 1996 report 
indicates that the veteran wanted VA to help finance a 
furniture business).  Drafting was discussed, but it was 
again noted that his arthritis may not make that a suitable 
recommendation.  Finally, the report notes that the veteran 
was informed that the CP with VR&C would make the final 
decision regarding feasibility.  

In November 1996, the CP determined that based upon the 
veteran's disabilities it was not reasonably feasible for him 
to benefit from the vocational rehabilitation program.  It 
was noted that the evidence showed that the veteran's 
multiple disabilities significantly impaired his 
employability, that he lived in a small community with 
limited employment opportunities, and that he had no history 
of regular employment since 1976 (the decision letter 
actually states 1996 as the date of previous regular 
employment, but this appears to have been a typographical 
error). 

Pursuant to the November 1997 Board remand, a Chapter 31 
vocational counseling and exploration was conducted by the 
Associated Rehabilitation Clinic (under contract with VA).  
Appointments began in December 1997 and the process was 
completed in March 1998.  The evaluation report indicates 
that the veteran continued to be self employed as a peddler 
of handmade furniture.  During the initial interview the 
veteran expressed an interest in drafting.  During the second 
meeting, the veteran expressed an interest in becoming a 
paralegal.  It was determined that these were not reasonable 
goals, as training programs for drafting would require long 
commutes, and the legal market was limited and would require 
two to three years of training (and the veteran was then 56 
years of age).   

The veteran also noted interest in becoming a correctional 
officer, but admitted that he was probably unable to meet the 
physical aspects of the job.  The specialist reviewed a list 
of job openings acquired from the Disabled Veterans Outreach 
Program (DVOP) and discussed 70 jobs with the veteran.  A 
computer programming job appealed to the veteran, but it was 
noted that he had no experience in this area, complained of 
arthritis in his hands, and was unable to type. 

However, it was noted that it appeared that the veteran 
preferred to remain self employed but acquire rehabilitation 
funding to assist in this endeavor.  The specialist, noting 
her impression that the VR&C did not provide self employment 
services unless a veteran was homebound, stated that 
resolution as to the veteran's desire to pursue vocational 
rehabilitation benefits and identification of a feasible 
vocational goal was not found.  She pointed out that the 
veteran did not want to go to school, did not demonstrate the 
salesmanship skills necessary to continue his furniture sales 
with a commercial employer, and did not want to commute long 
distances to work.  Further, the specialist noted that the 
veteran was interested in higher paying jobs but he did not 
possess the skills for such jobs.  

In the summary portion of the report, the specialist 
concluded that due to limitations the veteran imposes on the 
types of work he wants to pursue, his level of social skills, 
his desire to work where he lives, the amount he wants to be 
paid, in conjunction with limitations imposed by his 
disability, there did not appear to be any appropriate goals 
that the veteran could pursue.  The specialist agreed with 
the previous ruling of unfeasibility.

However, the Board points out that it does not appear that 
consideration was given to the dictates of 38 C.F.R. § 21.257 
(1999).  Under this regulation, it is noted that 
rehabilitation of the veteran may be achieved through self-
employment in a small business, if the veteran's access to 
the normal channels for suitable employment in the public or 
private sector is limited because of his or her disability or 
other circumstances in the veteran's situation warrant 
consideration of self-employment as an additional option.  If 
such is that case, VA staff will conduct a comprehensive  
survey and analysis of the feasibility of self-employment 
prior to authorization of a rehabilitation plan leading to 
self-employment.  

The survey and plan shall include: (1) An analysis of the 
economic viability of the proposed small  business plan; (2) 
A cost analysis which specifies the amount and type of  
assistance, if any, which VA would be committed to furnish; 
(3) Provision for development of a market for the veteran's 
services  during the period of rehabilitation to the point of 
employability, and/ or employment services; (4) A suitable 
occupational objective in which employment can  normally be 
secured in the public or private sector; (5) Training 
necessary for the operation of a successful small  business; 
(6) Availability of non-VA financing, including the veteran's  
financial resources, local banks and other sources; (7) 
Coordination with the Small Business Administration to secure  
special consideration under section 8 of the Small Business 
Act, as amended; and (8) The location of the site selected 
for the business and the cost  of the site, if any.  
38 C.F.R. § 21.257(b) (1999).

Given the veteran's desire to remain or become self-employed 
in the furniture making business, as noted in the evaluation 
reports discussed above, consideration should be given to the 
dictates of 38 C.F.R. § 21.257 (1999).  

As such, this matter is remanded for the following action:

1. The veteran's vocational 
rehabilitation and counseling records, as 
well as his claims folders should be 
forwarded to the Vocational 
Rehabilitation and Counseling Division of 
the RO for a determination of whether 
rehabilitation may be achieved through 
self employment in a small business, 
specifically in the furniture business.  
The dictates of 38 C.F.R. § 21.257 (1999) 
should be followed in making this written 
determination.  

2. If the determination remains adverse 
to the veteran, he should be sent a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991) which contains a summary of the 
relevant evidence, citations of the 
applicable laws and regulations and the 
reasons for the decision.  The veteran 
and his representative should then be 
afforded the requisite time to respond.

Thereafter, in accordance with proper appellate procedures, 
the case, including the veteran's VA claims folder and 
Chapter 31 vocational rehabilitation and counseling folder, 
should be returned to the Board for further appellate review. 
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case. No action 
is required by the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




